WRIT DENIED.
On May 8, 1985, defendant, Charles D. Williams, was tried for driving while intoxicated in violation of LSA-R.S. 14:98. The defendant moved for a directed verdict, contending that venue had not been proved beyond a reasonable doubt. The trial judge took the matter under advisement to review tapes of the testimony and then ruled that the State had carried its burden of proof. Defendant filed this application, claiming the trial court erred in reviewing the taped testimony and holding venue was proved beyond a reasonable doubt where the trial court took judicial notice of geographical locations. Both arguments are without merit.
LSA-C.Cr.P. Art. 793 prohibits jurors from note taking and repetition of testimony. This provision is not applicable to bench trials. Therefore, the trial court did not err in reviewing the taped testimony before ruling on the motion for directed verdict.
The evidence showed that defendant was stopped on Highway 171 just south of Kickapoo. The trial judge did not err in taking judicial notice of this location and finding that it was in DeSoto Parish. See State v. Hayes, 414 So.2d 717 (La.1982).